Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 1 of 14 PageID #: 1232




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 IN RE: NEUROPROTEXEON, INC., et al.,      )   Chapter 7
                                           )
                       Debtors.            )   Case No. 19-12676 (MFW)
                                           )
                                           )
 JMB CAPITAL PARTNERS LENDING,             )
 LLC,                                      )
                                           )
              Appellant/Cross-Appellee,    )
                                           )   C.A. No. 20-1210 (MN)
              v.                           )
                                           )
 NEUROPROTEXEON, INC., et al.,             )
                                           )
              Appellee/Cross-Appellant.    )


                                  MEMORANDUM OPINION

Frederick B. Rosner, Scott J. Leonhardt, Jason A. Gibson, THE ROSNER LAW GROUP LLC,
Wilmington, DE; Robert M Hirsh, Rachel Maimin, LOWENSTEIN SANDLER LLP, New York, NY
– Counsel to JMB Capital Partners Lending, LLC.

William P. Bowden, Gregory A. Taylor, Stacy L. Newman, Katharina Earle, ASHBY & GEDDES,
P.A., Wilmington, DE – Former Counsel to the Debtors and Debtors-in-Possession.




July 29, 2021
Wilmington, Delaware
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 2 of 14 PageID #: 1233



NOREIKA, U.S. DISTRICT JUDGE:

       Pending before the Court is a Cross-Appeal by the law firm of Ashby & Geddes, P.A.

(“A&G”), as former counsel to debtor NeuroproteXeon, Inc. and certain affiliates (“Debtors”)

from the Bankruptcy Court’s August 27, 2020 Order (A) Granting in Part and Denying in Part

Ashby & Geddes, P.A.’s Motion for Entry of an Order (i) Directing JMB Capital Partners Lending,

LLC to Fund the Carve-Out, (ii) Awarding Attorneys’ Fees and Costs, and (iii) Setting a Deadline

for Filing Final Chapter 11 Fee Applications and Scheduling a Hearing Thereon, (B) Granting

JMB Capital Partners Lending, LLC’s Cross Motion to Stay Discovery and Quash Subpoenas

Issued by Ashby & Geddes, P.A. and The Office of the United States Trustee, and (C) Converting

Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code (AA0670-673) 1

(“the Order”). The underlying appeal brought by JMB Capital Partners Lending, LLC (“JMB”)

was voluntarily dismissed by Order dated December 17, 2020 (D.I. 14) leaving only A&G’s Cross-

Appeal before the Court. A&G challenges the Bankruptcy Court’s failure to direct JMB to fund a

carve-out for professional fees under a debtor-in-possession financing order (“Carve-Out

Question”) and its failure to award A&G its fees and costs incurred in connection with its request

for relief (“Fees and Costs Question”). JMB has moved to dismiss the appeal on the basis that

there is no final order or judgment and that this Court lacks jurisdiction. For the reasons set forth

herein, the Court will dismiss the Cross-Appeal.

I.     BACKGROUND

       A.      The Final DIP Order

       On December 16, 2019 (“the Petition Date”), the Debtors filed for protection under chapter

11 of the Bankruptcy Code. The Debtors retained several professionals (collectively, “the Case



1
       The appendix (D.I. 13) filed in support of A&G’s opening brief is cited herein as “AA__.”


                                                 1
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 3 of 14 PageID #: 1234



Professionals”), whose retention was subsequently approved by the Bankruptcy Court, including

A&G as bankruptcy counsel. (AA0286-287).

       Prior to the Petition Date, the Debtors entered into a loan agreement with JMB dated as of

November 26, 2019 (“the JMB Prepetition Loan Agreement”). (AA0311-378). Subject to the

terms and conditions of the JMB Prepetition Loan Agreement, JMB loaned the Debtors $250,000

(“the JMB Prepetition Loan”) to fund working capital, professional retainers, and to provide the

Debtors with the ability to prepare the chapter 11 cases. (AA0318). The obligations under the

JMB Prepetition Loan Agreement are secured by substantially all of the Debtors’ assets. (Id.).

       To fund their bankruptcy cases, the Debtors entered into a Senior Secured, Super-Priority

Debtor-In-Possession Loan And Security Agreement dated as of December 16, 2019 (“the DIP

Credit Agreement”) (AA0199-282) with JMB that provides up to $5 million in post-petition

financing (“the JMB DIP Facility”). (AA0415, 420). The JMB DIP Facility was approved by the

Bankruptcy Court on a final basis (AA0165-282) (“the Final DIP Order”). Under the Final DIP

Order, the JMB Prepetition Loan was rolled up into the JMB DIP Facility. (AA0176-177 ¶ 5).

The Final DIP Order granted JMB first priority liens on all of the Debtors’ assets (“the DIP

Collateral”) and superpriority claims, all of which are expressly subject to the Carve-Out (defined

below). (AA0171 ¶ L; AA0180-183 ¶¶ 10, 12). Upon interim approval of the JMB DIP Facility,

the Debtors received interim funding in the amount of $1,500,000 (inclusive of the roll-up of the

JMB Prepetition Loan) under the JMB DIP Facility. (AA0175 ¶ 3).

       The Carve-Out is defined in the Final DIP Order and includes, among other things, (i) all

fees required to be paid to the Clerk of the Court and to the U.S. Trustee pursuant to 28 U.S.C.

§ 1930(a) and 31 U.S.C. § 3717; (ii) the reasonable fees and expenses up to $15,000 incurred by a

trustee under section 726(b) of the Bankruptcy Code; and (iii) the aggregate amount of unpaid fees

and expenses of the Case Professionals under §§ 327(a) and 328 of the Bankruptcy Code, to the


                                                2
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 4 of 14 PageID #: 1235



extent such fees and expenses are allowed and payable pursuant to an order of the Bankruptcy

Court (“Allowed Professional Fees”). (AA0183-184 ¶ 13(a)). The Final DIP Order further

provides that the amount of Allowed Professional Fees shall not exceed the sum of: (x) an

aggregate amount per week limited to the amount set forth in the Budget for Allowed Professional

Fees incurred prior to the delivery of a Carve-Out Trigger Notice, provided (i) the Maturity Date

has not occurred or (ii) an Event of Default has not occurred or is continuing (“the Pre Carve-Out

Notice Trigger Cap”) plus (y) $50,000 for Allowed Professional Fees and Committee Expenses

incurred from and after the delivery of the Carve-Out Trigger Notice, less any outstanding amount

of retainers received by the Case Professionals prior to the Petition Date (“the Post Carve-Out

Notice Cap”, and together with the Pre Carve-Out Notice Trigger Cap, “the Carve-Out Cap”).

(Id.).

         B.     The Default

         On January 30, 2020, JMB sent a notice to the Debtors (AA0499-0500) (“the Carve Out

Trigger Notice”) pursuant to paragraph 13(b) of the Final DIP Order, which stated that an Event

of Default has occurred and is continuing under the DIP Credit Agreement. The Event of Default

identified in the Carve-Out Trigger Notice was the failure of the Debtors to select a stalking horse

bidder satisfactory to JMB by January 28, 2020. (AA0500).

         As of January 30, 2020, the aggregate amount set forth in the Budget for Allowed

Professional Fees plus budgeted U.S. Trustee fees plus the Post Carve-Out Notice Cap is

$978,571.42 (“the Carve-Out Reserve Amount”). (AA0297 ¶ 14). JMB did not contest the amount

of the Carve-Out Reserve Amount.

         Following receipt of the Carve-Out Trigger Notice, the Case Professionals continued to

work to locate an interested buyer for the Debtors’ assets for the benefit of the Debtors, their estates

and their creditors, including JMB. (AA0297 ¶ 15). During this time, the Case Professionals


                                                   3
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 5 of 14 PageID #: 1236



agreed not to force the funding of the Carve-Out, which would have also required an immediate

conversion of the Debtors’ cases to chapter 7, so that the Debtors could continue to operate and

pursue a value maximizing sale transaction. (AA0573 ¶ 4). The Case Professionals were assured

by JMB on multiple occasions that JMB would fund the Carve-Out as required under the Final

DIP Order. (Id. at 6). On or about April 10, 2020, the Debtors furloughed all of their employees

so that their remaining cash could be preserved and dedicated to the pursuit of a sale transaction.

(AA0297 ¶ 16). Debtors’ management continued their efforts without pay to locate a willing buyer

with the ability to close a sale transaction satisfactory to JMB. (Id.). Such a buyer was not

identified, and funds from the JMB DIP Facility were exhausted. (Id.).

       Despite repeated requests, JMB failed to fund the Carve-Out. (AA0297-298, ¶ 17). At the

time of the appeal, A&G had not received payment of any fees or expenses incurred in the chapter

11 cases. (Id.).

       C.      The Auction

       On July 10, 2020, counsel for JMB sent a foreclosure notice to Debtors and U.S. Trustee.

(AA0501-505). JMB asserted that one or more Events of Default under the DIP Credit Agreement

had occurred and had not been cured, which entitled JMB to pursue its rights and remedies under

the Final DIP Order. (AA0502). As such, JMB provided notice of its intent to sell some or all of

its DIP Collateral (i.e., all of the Debtors’ assets) at one or more public telephonic sales

commencing no earlier than 20 days from the date of the notice. (AA0504).

       On July 31, 2020 at 10:00 a.m., counsel for JMB, Robert Hirsh, Esq., convened and

presided over the Auction. (AA0573 ¶ 7). Unbeknownst to the Debtors at the time, JMB arranged

for its affiliate, Shady Bird Lending LLC (“Shady Bird”), to attend the Auction and bid on the

Debtors’ assets. (See AA0651-652, 656 (“[JMB] didn’t credit bid. [JMB] decided, instead, to

have Shady Bird purchase the collateral . . . .”).) Shady Bird opened the bidding with a bid of


                                                4
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 6 of 14 PageID #: 1237



$1,000. (AA0573 ¶ 8). There were no other bids, and JMB did not counter Shady Bird’s bid.

(Id.). Mr. Hirsh declared Shady Bird the winning bidder with a bid of $1,000, and the Auction

was concluded. (Id.). Following the Auction, counsel for the Debtors discovered that Mr. Tandon,

a principal with JMB, is (or was) also a principal of Shady Bird. JMB later admitted its affiliation

with the winning bidder. (See AA0652:2-3 (“But we don’t dispute the close relationship. In fact,

when we were asked, after the auction, about the relationship, we did respond truthfully, of course,

to the professionals about the association.”)).

       D.      The Motion to Compel

       Because JMB foreclosed on its collateral through an affiliated entity as a result of the

Auction, on August 10, 2020, A&G filed a motion to compel (AA0291-635) (“the Motion to

Compel”), asserting, among other things, that the Bankruptcy Court should direct JMB to fund the

Carve-Out in the Carve-Out Reserve Amount in accordance with the Final DIP Order. A&G

argued that JMB had orchestrated a sham foreclosure auction to avoid its obligation to fund the

Carve-Out under the Final DIP Order. Rather than submit a bid in its own name, JMB arranged

for an affiliated entity (Shady Bird) to attend the Auction and submit a nominal bid on its behalf.

Following the Auction, however, it became clear that JMB was in fact the winning bidder and de

facto owner of the Debtors’ assets. In other words, A&G argued, JMB recovered its collateral. As

such, and because JMB’s liens on the Debtors’ assets are expressly subordinate to the Carve-Out

under the Final DIP Order, JMB was required to fund the Carve-Out. (See id. at AA0292,

AA0299-0300). JMB took the position that A&G was not entitled to more in fees than the amount

paid at the Auction for the Debtors’ assets, i.e., $1,000.

       On August 24, 2020, the Bankruptcy Court held a hearing to consider the relief requested

in the Motion to Compel (“the Hearing”). At the conclusion of the Hearing, the Bankruptcy Court

found that “what JMB set up was clearly designed to avoid its obligations to fund the carveout in


                                                  5
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 7 of 14 PageID #: 1238



the event that no other buyers got the collateral and it ended up with them through a credit bid or

otherwise.” (AA0663:20-23). The Bankruptcy Court determined to unwind the Auction and

return the assets to the Debtors. (AA0663:15-18). The Bankruptcy Court deferred ruling on the

Carve-Out Question, explaining:

               I’m not going to order JMB, however, to fund the carveout at this
               time because I don’t know what the assets are worth. But I can
               certainly say I am not convinced that $1,000 is the fair market value
               of the assets . . . I just cannot make that ruling because I do not think
               the auction was conducted in accordance with state law, and I think
               it was specifically designed to avoid JMB’s obligations under the
               final DIP order.

(AA0663:24-AA0664:6) (emphasis added).            Although the Motion to Compel also sought

attorneys’ fees and costs, which were not contested by JMB, the Bankruptcy Court did not award

fees or costs, stating “I’m not going to deal with that at this point. I’m not sure what to do with

that at this point.” (AA0665:10-12) (emphasis added); see also AA0663 (noting that, “[i]f JMB

is correct that [the assets are] only worth $1,000, then either the debtor or a Chapter 7 Trustee can

dispose of them”).

       On August 27, 2020, the Bankruptcy Court entered the Order denying in part and granting

in part the Motion to Compel. (AA0670-673). As set forth in the Order, the Court set aside the

Auction and ordered Shady Bird to immediately return and turnover the Debtors’ assets to the

Debtors’ estates. (AA0671 ¶ 2). The Order does not state any ruling on the Carve-Out Question

or the Fees and Costs Question. The Order also converted the chapter 11 cases to cases under

chapter 7. (AA0672, ¶ 6).

       E.      The Appeal and the Abandonment

       On September 10, 2020, JMB filed its Notice of Appeal (AA0674-681) from the Order

challenging the Bankruptcy Court’s determination to set aside the results of the Auction (D.I. 7).




                                                  6
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 8 of 14 PageID #: 1239



        On September 21, 2020, A&G filed its Notice of Cross-Appeal from the Order (AA0682-

689) challenging the Bankruptcy Court’s failure to direct JMB to fund the Carve-Out following

the Auction pursuant to the Final DIP Order in the amount of the Carve-Out Reserve Amount and

the Bankruptcy Court’s failure to award A&G its fees and costs incurred in connection with the

Motion to Compel (D.I. 8).

        On November 4, 2020, the Chapter 7 Trustee appointed to administer the Debtors’ cases

filed a Notice of Abandonment setting forth his intention to abandon the Debtors’ assets on the

basis that those assets were of inconsequential value and benefit to the Debtors’ estates due to the

Carve-Out and JMB’s subordinate liens. (AA0690). The Notice of Abandonment did not establish

any fair market value for the Debtors’ assets, but reflects the Chapter 7 Trustee’s determination

that any proceeds from the sale of the Debtors’ assets would leave little (if any) recovery for the

Debtors’ estates and creditors.

        On November 16, 2020, JMB filed a limited objection and cross-motion (AA0692-699)

(“the Cross Motion”), requesting three forms of relief: (i) that the Debtors’ assets be abandoned to

Shady Bird (Cross Motion ¶ 2); (ii) that any order approving the abandonment reinstate the results

of the Auction whereby Shady Bird purchased the Debtors’ assets for the nominal price of $1,000

(id.); or (iii) that the Court direct the Trustee to sell the Debtors’ assets to JMB for $50,000 (id. ¶ 4).

(AA0692-693).

        On November 18, 2020, A&G filed a response (AA0700-1096) (“Response to Cross

Motion”). A&G noted that, “[G]iven JMB’s repeated efforts to obtain the Debtors’ assets – first

through an affiliated entity at the sham Auction, then through an appeal of this Court’s

August 27, 2020 Order and now through the Cross Motion – it[’]s clear that the assets have some

value. Otherwise, why would JMB expend significant time and expense to recover assets worth

nothing?” A&G asserted that, “to the extent JMB recovers on its collateral and becomes the owner


                                                    7
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 9 of 14 PageID #: 1240



of the Debtors’ assets through abandonment to Shady Bird Lending, a second attempt at a

foreclosure and auction under state law, reinstatement of the July 31, 2020 Auction[,] or

enforcement of the sale from the Trustee to JMB, it should be required to fund the Carve-Out in

the Carve-Out Reserve Amount” (Response to Cross Motion at 3). (AA0702).

       On November 25, 2020, A&G filed its opening brief on the merits of its Cross-Appeal.

(D.I. 12). The same day, JMB filed a motion for voluntary dismissal of its appeal, which was

granted by this Court on December 17, 2020. (D.I. 11,14).

       At a hearing held on December 16, 2020, the Bankruptcy Court held oral argument on the

abandonment. (See D.I. 15 at Ex. A, “12/16/20 Hr’g Tr.”). The Bankruptcy Court declined to

reinstate the Auction and approved the abandonment. (Id. at 12.). As raised by A&G, the

Bankruptcy Court again declined to rule on the Carve-Out Question and Fees and Costs Question

but this time on the basis that the Carve-Out Question was pending appeal in this Court. (Id. at 11

(“I think that [] the dispute over the carve-outs and the legitimacy of the auction are not before me.

I think they are encompassed in the appeal that has been filed regarding my prior ruling.”).

       On December 28, 2020, JMB filed a motion to dismiss A&G’s Cross-Appeal (D.I. 15)

(“Motion to Dismiss”). JMB did not file an answering brief on the merits of the Cross-Appeal.

A&G filed a response to the Motion to Dismiss (D.I. 16) and a reply in further support of the merits

of its Cross-Appeal (D.I. 17). The Court did not hear oral argument because the facts and legal

arguments are adequately presented in the briefs and record, and the decisional process would not

be significantly aided by oral argument.

II.    PARTIES’ POSITIONS

       JMB argues that the appeal should be dismissed for lack of jurisdiction because there was

no “final judgment” pursuant to 28 U.S.C. § 158(a). (D.I. 15 at 1). According to JMB, A&G

“jumped the gun, filing this appeal before the Bankruptcy Court made any decision on the issues


                                                  8
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 10 of 14 PageID #: 1241



raised.” (Id.). JMB urges the Court to dismiss the appeal “on jurisdictional grounds [or] remand

the case to the Bankruptcy Court so that it can actually rule on the issues posed.” (Id.).

       A&G argues that JMB motion to dismiss is procedurally improper, that JMB failed to file

any answering brief on the merits, and that JMB has therefore waived any response to the issues

A&G has raised in its opening brief. (D.I. 16 at 2-3). A&G further argues that the Order should

be considered final under the Third Circuit’s “flexible, pragmatic approach to determining whether

an order of the Bankruptcy Court is final.” (Id. at 4-8 (citing In re Finova Grp., Inc., 2008 WL

522965 at *1 (D. Del. Feb. 26, 2008) (citing In re West Electronics, Inc., 852 F.2d 79, 81 (3d Cir.

1988)). A&G argues that if the Order is not final, leave to appeal the interlocutory order should

be granted. (D.I. 16 at 8-9).

III.   ANALYSIS

       Appellate courts generally employ a “practical rather than a technical construction” of the

finality requirement. See, e.g., Balthazar v. Atl. City Med. Ctr., 137 F. App’x 482, 487 (3d Cir.

2005). In bankruptcy appeals, “finality is construed more broadly than for other types of civil

cases.” In re Culp, 550 B.R. 683, 692 (D. Del. 2015). Under the Third Circuit’s approach, the

Court may consider the following non-exclusive factors:

               (1) whether the order leaves additional work to be done by the
               Bankruptcy Court; (2) whether the order implicates purely legal
               issues; (3) the impact of the Bankruptcy Court’s order upon the
               assets of the debtor’s estate; (4) the necessity for further fact-finding
               on remand to the Bankruptcy Court; (5) the preclusive effect of the
               District Court’s decision on the merits of subsequent litigation; and
               (6) the furtherance of judicial economy.

Finova, 2008 WL 522965, *1.

       According to A&G, although the Order does not expressly reference the Carveout Question

or the Fees and Costs Question, the Order “granted in part and denied in part” A&G’s Motion to

Compel. A&G therefore asserts that the relief requested in the Motion to Compel – an order


                                                  9
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 11 of 14 PageID #: 1242



directing JMB to fund the Carve-Out following the Auction and awarding attorneys’ fees and costs

– was denied and is the subject of this appeal. “Contrary to JMB’s assertion that the Bankruptcy

Court was merely ‘tabling’ the Carve-Out Issue,” A&G asserts, “there is nothing left for the

Bankruptcy Court to do.” (D.I. 16 at 6). According to A&G, “[t]he Bankruptcy Court made a

legal decision that it cannot direct JMB to fund the Carve-Out without a prior determination of the

value of the Debtors’ assets.” (Id.). In so doing, A&G argues, “the Bankruptcy Court rejected

[A&G]’s legal position that the Final DIP Order requires JMB to fund the Carve-Out in the Carve-

Out Reserve Amount in the event it recovers its collateral” regardless of the value of the Debtors’

assets (Id.). So although JMB believes that the Bankruptcy Court “was tabling [the Carve-Out]

issue until additional efforts were made to market the Debtors’ assets” (D.I. 15 at 6-7), A&G argues

that “the passage of time will not change the Bankruptcy Court’s (incorrect) interpretation of the

Final DIP Order.”

       A.      The Order Is Not Final

       The crux of A&G’s legal position is that, to the extent that a court grants in the future any

form of relief requested by JMB, such that JMB recovers on its collateral and takes ownership of

the Debtors’ assets (either in its own name or through an affiliate, including Shady Bird), JMB

must be required to fund the Carve-Out in the Carve-Out Reserve Amount. Assuming arguendo

that this Court is in agreement with A&G’s position, this Court must still disagree that the

Bankruptcy Court, as A&G asserts, “rejected” this argument or otherwise misinterpreted its Final

DIP Order. To the contrary, as the Auction was set aside and the assets abandoned, it does not

appear from the record that JMB in fact has ever recovered its collateral or taken ownership of the

Debtors’ assets. Certainly, neither party makes this assertion in the briefing. At the time of this

Cross-Appeal, at least, the Bankruptcy Court had not been called upon to make that determination

and has issued no order as to the issues raised in the Cross-Appeal that could be considered final


                                                10
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 12 of 14 PageID #: 1243



even under the Third Circuit’s pragmatic, flexible approach to the finality of bankruptcy court

orders.

          B.     The Order Does Not Warrant Interlocutory Review

          In the event the Court finds that the August 27 Order is not final as to the issues raised in

the Cross-Appeal, A&G asserts that it is interlocutory and requests that the Court treat its Notice

of Appeal as a motion for leave to appeal. (D.I. 16 at 8-9 (citing Fed. R. Bankr. P. 8004(d)).

          Section 158(a) does not identify the standard district courts should use in deciding whether

to grant leave for interlocutory appeal. “Typically, however, district courts follow the standards

set forth under 28 U.S.C. § 1292(b), which govern interlocutory appeals from a district court to a

court of appeals.” In re AE Liquidation, Inc., 451 B.R. 343, 346 (D. Del. 2011). 2 Under the

standards of § 1292(b), an interlocutory appeal is permitted only when the order at issue

(1) involves a controlling question of law upon which there is (2) substantial ground for difference

of opinion as to its correctness, and (3) if appealed immediately, may materially advance the

ultimate termination of the litigation. See 28 U.S.C. § 1292(b); Katz v. Carte Blanche Corp.,

496 F.2d 747, 754 (3d Cir. 1974).

          Entertaining review of an interlocutory order under § 1292(b) is appropriate only when the

party seeking leave to appeal “establishes exceptional circumstances [to] justify a departure from

the basic policy of postponing review until after the entry of final judgment.” In re Del. and

Hudson Ry. Co., 96 B.R. 469, 472-73 (D. Del. 1989), aff’d, 884 F.2d 1383 (3d Cir. 1989). In part,

this stems from the fact that “[p]iecemeal litigation is generally disfavored by the Third Circuit.”

In re SemCrude, L.P., 2010 WL 4537921, at *2 (D. Del. Oct. 26, 2010) (citing In re White Beauty


2
          See also In re Philadelphia Newspapers, LLC, 418 B.R. 548, 556 (E.D. Pa. 2009) (“Based
          upon the decision of the Third Circuit in Bertoli v. D’Avella (In re Bertoli), 812 F.2d 136,
          139 (3d Cir. 1987), courts within this Circuit confronted with the decision whether to grant
          leave to allow an interlocutory appeal are informed by the criteria in 28 U.S.C. § 1292(b).”).


                                                   11
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 13 of 14 PageID #: 1244



View, Inc., 841 F.2d 524, 526 (3d Cir. 1988)). Further, leave for interlocutory appeal may be

denied for “entirely unrelated reasons such as the state of the appellate docket or the desire to have

a full record before considering the disputed legal issue.” Katz, 496 F.2d at 754.

       A&G simply asserts that its Cross-Appeal “presents a controlling legal question with

regard to the Final DIP Order, and the parties have differing views as to the interpretation of that

order as it relates to the Carve-Out and JMB’s obligations thereunder. In addition, an immediate

appeal of the Carveout Question will materially advance the ultimate determination of all litigation

regarding the Carve-Out and priority of interests in the Debtors’ assets.” (D.I. 16 at 9).

       The Cross-Appeal does not meet the § 1292(b) criteria. Among other things, the Court is

not convinced that immediate appeal would materially advance the ultimate termination of the

litigation – or that any litigation even remains between the parties – as it appears that JMB did not

recover its collateral. Moreover, this is a case where the Court must deny interlocutory appeal

based on its “desire to have a full record before considering the disputed legal issue.” Katz,

496 F.2d at 754. Finally, “[i]nterlocutory appeal is meant to be used sparingly and only in

exceptional cases where the interests cutting in favor of immediate appeal overcome the

presumption against piecemeal litigation.” AE Liquidation, 451 B.R. at 349 (internal quotation

marks omitted). Here, A&G has not identified any exceptional circumstances that might warrant

deviation from the final judgment rule. (See D.I. 14). Although JMB’s conduct is indeed

unfortunate, there is no “urgency that sets this case apart” and establishes the need for immediate

review. In re Magic Rests., Inc., 202 B.R. 24, 26-27 (D. Del. 1996).

       As the Order cannot be considered final, and interlocutory review is not warranted, the

Court lacks jurisdiction over the Cross-Appeal, and it will be dismissed.




                                                 12
Case 1:20-cv-01210-MN Document 19 Filed 07/29/21 Page 14 of 14 PageID #: 1245



        C.      Barring Dismissal of the Cross-Appeal Remand of the Questions to the
                Bankruptcy Court Would Be Appropriate

        “To the extent the Court dismisses the appeal for lack of jurisdiction, [A&G] joins in JMB’s

request to remand the matter to the Bankruptcy Court to rule on the issues raised in the appeal.”

(D.I. 15 at 8; D.I. 16 at 9). The Court agrees with the parties that if the Court had jurisdiction over

the appeal, remand of both the Carve-Out Question and the Fee and Costs Question would be

appropriate. The Bankruptcy Court, which has long overseen these cases, is familiar with the

parties and the underlying dispute, and has authority over the ultimate disposition of the collateral,

is best positioned to pass on these issues in the first instance, if required.

IV.     CONCLUSION

        For the reasons set forth herein, the Cross-Appeal is dismissed. An appropriate order

follows.




                                                   13
